

117 HRES 171 IH: Honoring the life and work of Cecil Corbin-Mark, a highly respected leader in the environmental justice movement, whose lifelong dedication to combating systemic racism and economic disparities serves as an inspiration for all people.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 171IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. McEachin (for himself, Mr. Grijalva, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life and work of Cecil Corbin-Mark, a highly respected leader in the environmental justice movement, whose lifelong dedication to combating systemic racism and economic disparities serves as an inspiration for all people.Whereas Cecil Corbin-Mark was born in Harlem, New York, on March 23, 1969, to Winnifred Corbin and Luces Mark;Whereas Cecil graduated from Hunter College of City University of New York with a Bachelor of Arts in political science;Whereas Cecil earned his graduate degree in political science at Oxford University in the United Kingdom, where his studies focused on the radical political traditions of Africans of the diasporas in the Americas;Whereas Cecil worked for the director of special projects at the Office of the Bronx District Attorney, where he demonstrated his passion and vigor for the well-being of his community, including working to decrease child abuse;Whereas early on in his advocacy, Cecil was one of the few African-American environmental advocates, and despite being the minority in the room, he stood boldly in the face of racism and committed himself to the betterment of his community;Whereas, in 1994, Cecil became the first paid staff member of WE ACT for Environmental Justice, an organization dedicated to ensuring people of color and low-income residents can build healthy communities through meaningful participation in the policies and practices that affect their lives;Whereas Cecil became the deputy director and director of policy initiatives at WE ACT for Environmental Justice;Whereas, in his nearly three decades at WE ACT for Environmental Justice, Cecil helped develop and pass numerous environmental protection laws, from lead paint regulations to targeting climate change through emissions reduction;Whereas Cecil was a courageous and humble leader, known for his laughter, his smile, and his propensity for dancing in the streets during protests, because for Cecil, it was important to keep the spirits of those around him high and nourished;Whereas Cecil had the unique ability to unite people around a common goal, including helping build and strengthen relationships between leaders in the Environmental Protection Agency and community members living with environmental injustices;Whereas Cecil served on numerous environmental boards, coalitions, and committees, including—(1)New York Jobs with Justice;(2)Friends of the Earth; and(3)the Center for Environmental Health;Whereas Cecil served on multiple local, State, and Federal environmental advisory boards, including—(1)Manhattan’s Community Board 9;(2)the Community Urban Wet Weather Federal Advisory Committee for the Environmental Protection Agency;(3)the New York State Department of Environmental Conservation Urban Air Toxics Committee;(4)the New York State Cumulative Risk Assessment Work Group;(5)the New York City Department of Environmental Protection Water Quality Citizen Advisory Committee;(6)the Manhattan Solid Waste Advisory Board;(7)the Clean Air Network;(8)the Association for Clean Water Action;(9)the Clean Products/Clean Production Network;(10)the Environmental Justice Fund;(11)the Organization of Waterfront Neighborhoods;(12)the New York City Environmental Education Advisory Council; and(13)the Northeast Environmental Justice Network;Whereas because of his drive to fight environmental racism, Cecil received the Earth Day New York Award and the Marshall England Memorial Public Health Award;Whereas Cecil was an educator, lecturing on the environment and environmental justice at Hunter College, Teacher’s College, the College of Mount St. Vincent, Buffalo State, Cornell University, the Yale School of Forestry, and Columbia University’s Mailman School of Public Health;Whereas Cecil lead toxic tours of his hometown, educating and awakening people to the environmental injustices that were too often overlooked, but ever present, in Harlem, New York;Whereas Cecil devoted time to mentoring current and future generations of leaders, including working with the Friends of Island Academy, a program to assist formally incarcerated teens, and financing and running several basketball teams for neighborhood youth;Whereas Cecil was a pilot and skydiver and had just taken up sailing;Whereas Cecil will be remembered by his colleagues and hundreds of environmental and justice advocates nationwide for—(1)centering people of color and low-income communities in the framework of environmental policies;(2)bringing local community activists to the negotiating table;(3)fighting systemic racism to ensure access to clean water, air, and land is not determined by one’s race, ethnicity, or economic status; and(4)his leadership, technical assistance, and camaraderie; andWhereas Cecil Corbin-Mark was a loving son, father, youth mentor, colleague, and friend who passed away too soon on October 15, 2020, at the age of 51: Now, therefore, be itThat the House of Representatives—(1)has heard with profound sorrow of the passing of Cecil Corbin-Mark, an environmental justice change agent;(2)celebrates the life and achievements of Cecil;(3)expresses condolences to his family, friends, and colleagues on his passing; and(4)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to—(A)Cecil’s mother, Winnifred Corbin, his second mother, Merlyn Corbin, his father, Luces Mark, and his godson, Nigel Holder; and(B)WE ACT for Environmental Justice.